BY THE COURT
This case, in the court below, was an appeal from the Industrial Commission. The petition on appeal was against the Ohio Bell Telephone Co. and the Industrial Commission. Each filed a demurrer upon the ground of mis-joinder of parties and also that no cause of action was stated.
The Supreme Court, in the cases of The Industrial Commission v. Phillips; Industrial Commission v. Hughes; Strickler v. Industrial Commission and Industrial Commission v. Hibbs, has held that the right to appeal from an order of the Industrial Commission exists where there is a denial of the claimant’s right to a continuance of his claim for compensation. These decisions establish the right of the *571claimant in this case to appeal when the Commission denied him a continuance of his allowance.
Attorneys — F. S. Monnett and C. R. Doll for Willis, Karl E. Burr and Sherman B. Randall for Ohio Bell Telephone Co., R. B. Zurmehly for Industrial Commission; all of Columbus.
The demurrers also relate to a misjoinder of parties. Even if the demurrer was sustained upon that ground it would not call for a dismissal of the appeal as against both parties. We therefore hold that the demurrer of The Ohio Bell Telephone Co. was improperly sustained as to all of the grounds of the demurrer and the case was improperly dismissed as against said defendant, The Ohio Bell Telephone Co.
The demurrer of the Industrial Commission wa« properly sustained because no cause of action was stated against the Industrial Commission.
The judgment as to the Ohio Bell Telephone Co., must be reversed and the cause remanded for further proceedings. The judgment as to the Industrial Commission should be affirmed.
(Allread, Ferneding and Kunkle, JJ., concur).